Citation Nr: 1244318	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for a pulmonary disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

At the time of the Board's October 2010 remand, the Veteran's appeal included  the issues of entitlement to service connection for ischemic cardiomyopathy and whether new and material evidence had been submitted to reopen a claim for service connection for coronary artery disease (CAD).  The RO granted service connection for CAD, recharacterized as ischemic heart disease, in a July 2012 rating decision.  The award of service connection for ischemic heart disease was based on revised VA regulations that added the condition to the list of disabilities associated with exposure to herbicides and allowed service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307 and 3.309 (2012).  The July 2012 rating decision did not include any analysis regarding the Veteran's ischemic cardiomyopathy and the accompanying code sheet included a notation that ischemic cardiomyopathy was a disease not subject to compensation.  However, the Board finds that the grant of service connection for ischemic heart disease includes the associated cardiomyopathy and there remains no question of fact or law for the Board to consider.  Therefore, the claims for service connection for CAD and ischemic cardiomyopathy are not before the Board and any amendment of the disability rating assigned is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

In its October 2010 remand, the Board referred the issue of entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to service-connected ischemic heart disease, to the AOJ for adjudication.  Additionally, in an October 2004 statement, the Veteran reported that he was not able to work due to service-connected ischemic heart disease and raised a claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  The virtual and paper claims files do not indicate that the either of these claims have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A chronic pulmonary disability, to include diagnosed COPD and emphysema, was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides. 


CONCLUSION OF LAW

A chronic pulmonary disability, to include COPD and emphysema, was not incurred in or aggravated by active service, nor may incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a proper VA examination in response to his claim in December 2010.  

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran has also reported that he is in receipt of compensation from the Social Security Administration (SSA).  However, in October 2004, the Veteran indicated that his claim for SSA benefits was based on a nonservice-connected back disability and his service-connected ischemic heart disease.  As there is no reasonable possibility that medical records from the SSA are relevant to the claimed pulmonary disability, the duty to assist does not require that VA obtain them in connection with the current claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010). 

The Board also finds that VA has complied with the October 2010 remand orders of the Board.  In response to the Board's remand, VA obtained a medical opinion in December 2010 addressing the etiology of the Veteran's claimed pulmonary disability.  The case was then readjudicated in January 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Service Connection Claim

The Veteran contends that service connection is warranted for a chronic pulmonary disability as it was incurred due to herbicide exposure in the Republic of Vietnam.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the presence of a current disability.  The Veteran's private treatment records document diagnoses of COPD and emphysema dating from January 2000.  Severe COPD was diagnosed at a December 2010 VA examination, and a pulmonary function test (PFT) performed at the Louisville VA Medical Center (VAMC) in January 2011 demonstrated severe emphysema.  A current disability has therefore been demonstrated.  

Service treatment records are negative for complaints or treatment related to a pulmonary disability.  The Veteran's lungs and chest were normal during the October 1967 separation examination and a chest X-ray at that time was normal.  Although there is no medical evidence of a pulmonary disability during service, the Veteran maintains that he was exposed to herbicides during his active duty service in the Republic of Vietnam.  The National Personnel Records Center confirmed that the Veteran served in Vietnam from September 1966 to September 1967.  His exposure to herbicides is therefore presumed and a service injury is established.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.   

VA regulations also provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309 (2012).  COPD and emphysema are not subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 and service connection is therefore not warranted on a presumptive basis for a disability associated with herbicide exposure.  Although service connection is not possible for the Veteran's pulmonary disability as a presumptive condition for exposure to herbicides, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Board must determine whether service connection is warranted as directly due to active duty service and exposure to herbicides.  

Service treatment records do not indicate a link between the Veteran's COPD and/or emphysema, and active duty.  No chronic pulmonary condition was noted on the October 1967 separation examination, and the Veteran specifically denied experiencing problems such as shortness of breath, asthma, and a chronic cough on the accompanying report of medical history.  There is also no objective evidence of breathing complaints or pulmonary treatment for decades after service.  The earliest finding of breathing problems in the record dates from January 2000, when the Veteran's cardiologist noted a diagnosis of emphysema.  While the January 2000 cardiologist also indicated that the Veteran had received prior treatment for emphysema, the Veteran reported during a December 2010 VA examination that his pulmonary problems began in 1990, more than 20 years after his discharge from service.  In any event, it is clear that the Veteran did not manifest pulmonary problems until decades after service, and the absence of any clinical evidence for decades after service is for consideration in determining whether the Veteran's COPD and/or emphysema are etiologically related to service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
While service and post-service treatment records do not weigh in favor of a nexus between the Veteran's disability and service, the record does contain some competent medical evidence in support of the claim.  In January 2006, the Veteran's private physician provided a medical opinion linking his pulmonary disability (characterized as asthma and chronic bronchitis) to Agent Orange exposure during service.  Although this statement is supportive of the claim, the private doctor did not provide any basis for the stated medical opinion, nor did he reference any specific evidence or findings from the Veteran's medical records.  As the January 2006 private opinion does not include any basis or rationale, the Board finds that it is of limited probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, the record contains a highly probative VA medical opinion weighing against the claim.  In December 2010, the Veteran was provided a VA examination which included a PFT, chest X-ray, physical examination, and review of his complete claims file.  The VA examiner diagnosed severe COPD and found that it was less likely as not that the disability was caused by or a result of exposure to herbicides during service.  The examiner noted that there was no medical evidence that the Veteran's herbicide exposure resulted in pulmonary parynchemal or alveoli/gas exchange dysfunction, to include indications of pulmonary symptoms soon after the Veteran's discharge from service.  The Veteran also demonstrated several stronger etiological risk factors for a chronic pulmonary condition such as a family history of pulmonary disease, a history of protracted tobacco use, and an occupational history that included welding and lumbar cutting performed with no protective gear.  The January 2006 private medical opinion was reviewed by the VA examiner, but the examiner noted that the private opinion did not include any reference to medical literature or acknowledgement of the Veteran's family, social, and occupational history.  The December 2010 VA examiner's opinion was full explained, well-reasoned, and included references to specific evidence contained in the claims file.  It is therefore entitled to significant probative value.  See Nieves, supra. 

The Board has considered the statements of the Veteran connecting his current COPD and emphysema to herbicide exposure during service, but as a lay person, he is not competent to opine as to medical etiology or render a medical opinion in this case as such is not subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as problems breathing, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In addition, the Veteran has not reported a clear continuity of symptoms since service.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was decades after his separation from active service.  In addition, the weight of the competent medical evidence is clearly against an award of service connection.  The Board has considered the Veteran's lay statements, but concludes that the weight of the evidence is against a nexus between the current disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a pulmonary disability, to include as due to herbicide exposure, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


